Detailed Action
This is a non-final Office action in response to communications received on 9/25/2019.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 9/25/2019 are acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 10-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brugman (US 2020/0396787 A1) in view of Nathan (US 2007/0096892 A1).
 Regarding claim 1, Brugman teaches the limitations of claim 1 substantially as follows:
A system, comprising: 
memory of the center node, wherein the memory stores instructions executable by the one or more processors, the instructions comprising to: (Brugman; Paras. [0006]-[0007]: instructions stored on a storage medium causing a processor to perform system functions)
add at least one virtual node to the first network; and (Brugman; Para. [0047]: Owners of vehicles may register their personal profiles in a shared distributed ledger to share vehicle information (i.e. add at least one virtual node to the first network))
using the first network, exchange cryptographic data between the at least one virtual node, the center node, and the plurality of member nodes.  (Brugman; Paras. [0033] & [0058]: Exchange encrypted information written to a blockchain (i.e. cryptographic data) between different nodes of the network, such as submitting-client (i.e. virtual) nodes, ordering (i.e. central) nodes, and client (i.e. plurality of member) nodes)
Brugman does not teach the limitations of claim 1 as follows:
one or more processors of a center node, wherein the center node is a vehicle computer; and 
determine a first network comprising the center node and a plurality of member nodes based on a mesh network of the center node and the plurality of member nodes; 
However, in the same field of endeavor, Nathan discloses the limitations of claim 1 as follows:
one or more processors of a center node, wherein the center node is a vehicle computer; and (Nathan; Para. [0038]: On vehicle devices such as GPS or other sensors (i.e. processors of a center node) (i.e. wherein the center node is a vehicle))
determine a first network comprising the center node and a plurality of member nodes based on a mesh network of the center node and the plurality of member nodes; (Nathan; Para. [0036]: Creating a star network (i.e. first network) between lead vehicles (i.e. center node) and other vehicles (i.e. plurality of member nodes) having the capability of communicating in a mesh network (i.e. based on a mesh network of the center node and the plurality of member nodes))


Regarding claim 16, Brugman teaches the limitations of claim 16 substantially as follows:
A method, comprising: 
adding at least one virtual node to the first network; and (Brugman; Para. [0047]: Owners of vehicles may register their personal profiles in a shared distributed ledger to share vehicle information (i.e. add at least one virtual node to the first network))
using the first network, exchanging cryptographic data between the at least one virtual node, the center node, and the plurality of member nodes, (Brugman; Paras. [0033] & [0058]: Exchange encrypted information written to a blockchain (i.e. cryptographic data) between different nodes of the network, such as submitting-client (i.e. virtual) nodes, ordering (i.e. central) nodes, and client (i.e. plurality of member) nodes)
Brugman does not teach the limitations of claim 16 as follows:
determining, at a center node, a first network comprising the center node and a plurality of member nodes based on a mesh network of the center node and the plurality of member nodes; 
wherein the center node is a vehicle computer.  
However, in the same field of endeavor, Nathan discloses the limitations of claim 16 as follows:
determining, at a center node, a first network comprising the center node and a plurality of member nodes based on a mesh network of the center node and the plurality of member nodes; (Nathan; Para. [0036]: Creating a star network (i.e. first network) between lead vehicles (i.e. center node) and other vehicles (i.e. plurality of member nodes) having the capability of communicating in a mesh network (i.e. based on a mesh network of the center node and the plurality of member nodes))
wherein the center node is a vehicle computer.  (Nathan; Para. [0038]: On vehicle devices such as GPS or other sensors (i.e. wherein the center node is a vehicle))
Nathan is combinable with Brugman because both are from the same field of endeavor of vehicle network communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Brugman to incorporate the organization of vehicles in either mesh or star wireless topologies as in Nathan in order to expand the functionality of the system by allowing the network to communicate in various network topologies.

Regarding claim 2, Brugman and Nathan teach the limitations of claim 1.

The system of claim 1, wherein the first network is a star network.  (Nathan; Para. [0036]: Creating a star network (i.e. first network is a star network) between lead vehicles and other vehicles)
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 4, Brugman and Nathan teach the limitations of claim 1.
Brugman and Nathan teach the limitations of claim 4 as follows:
The system of claim 1, wherein the cryptographic data includes transaction data and a cryptographic hash of a block of a blockchain.  (Brugman; Paras. [0033], [0035] & [0058]: Encrypted information written to a blockchain contains entries (i.e. transaction data) in the form of a block containing a hash of the prior block’s header (i.e. hash of a block of a blockchain))

Regarding claims 5 and 18, Brugman and Nathan teach the system of claim 1 and the method of claim 16.
Brugman and Nathan teach the limitations of claims 5 and 18 as follows:
determine the mesh network by determining a wireless link topography of the center node and the plurality of member nodes.  (Nathan; Paras. [0035]-[0036]: Creating a mesh network between lead vehicles (i.e. center node) and other vehicles (i.e. plurality of member nodes) having the capability of communicating in a wireless mesh network (i.e. wireless link topography))


Regarding claim 10, Brugman and Nathan teach the limitations of claim 1.
Brugman and Nathan teach the limitations of claim 10 as follows:
The system of claim 1, wherein the at least one virtual node is one of a remote server, a second center node of a second network, or an isolated node.  (Brugman; Para. [0086]: computing node contains a computer system/server (i.e. remote server))

Regarding claim 11, Brugman and Nathan teach the limitations of claim 1.
Brugman and Nathan teach the limitations of claim 11 as follows:
The system of claim 1, wherein the instruction to exchange cryptographic data further comprises to: 
determine that one of the plurality of member nodes is to conduct a blockchain transaction with the virtual node: or determine that the virtual node is to conduct a blockchain transaction with one of the plurality of member nodes.  (Brugman; Para. [0034]: State transitions may result from smart contract executable code invocations (i.e. conduct a blockchain transaction) submitted by participating parties such as client nodes, ordering nodes, endorser nodes, peer nodes, etc. (i.e. with the virtual node and member node))

Regarding claim 12, Brugman and Nathan teach the limitations of claim 1.

The system of claim 1, wherein the instructions further comprise to: store the cryptographic data at the center node and provide it to the plurality of member nodes for storage thereat.  (Brugman; Paras. [0033]-[0034]: Each node in the blockchain stores the blockchain record (i.e. store the cryptographic data at the center node and provide it to the plurality of member nodes for storage thereat))

Regarding claim 14, Brugman and Nathan teach the limitations of claim 1.
Brugman and Nathan teach the limitations of claim 14 as follows:
The system of claim 1, wherein the center node and the plurality of member nodes communicate with one another via a short-range wireless communication protocol, (Nathan; Para. [0035]: vehicles which communicate according to any number of standards and protocols and any number of communication mediums, such as short/long range wireless communications (i.e. short range wireless communication protocol))
wherein the center node and the virtual node communicate with one another via a long-range wireless communication (LRWC) protocol.  (Nathan; Para. [0035]: vehicles which communicate according to any number of standards and protocols and any number of communication mediums, such as short/long range wireless communications (i.e. long range wireless communication protocol))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 15, Brugman and Nathan teach the limitations of claim 1.

The system of claim 1, further comprising: a gateway device enabling communication between the center node and the virtual node; and (Nathan; Para. [0035]: vehicles which communicate through short/long range wireless communications via a communication element (i.e. gateway device enabling communication between the center node and virtual node))
a short-range wireless communication system that comprises at least one wireless transceiver enabling communication between the center node and the plurality of member nodes.  (Nathan; Para. [0035]: vehicles which communicate according to any number of standards and protocols and any number of communication mediums, such as short/long range wireless communications (i.e. short range wireless communication system) comprising a communication element for facilitating communication with other features associated with the system (i.e. wireless transceiver enabling communication between the center node and the plurality of member nodes))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 17, Brugman and Nathan teach the limitations of claim 16.
Brugman and Nathan teach the limitations of claim 17 as follows:
The method of claim 16, wherein the first network is a star network, (Nathan; Para. [0036]: Creating a star network (i.e. first network is a star network) between lead vehicles and other vehicles)
wherein the cryptographic data includes transaction data and a cryptographic hash of a block of a blockchain.  (Brugman; Paras. [0033], [0035] & [0058]: Encrypted information written to a blockchain contains entries (i.e. transaction data) in the form of a block containing a hash of the prior block’s header (i.e. hash of a block of a blockchain))
The same motivation to combine as in claim 16 is applicable to the instant claim.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brugman (US 2020/0396787 A1) in view of Nathan (US 2007/0096892 A1), as applied to claim 1, further in view of Obaidi (US 2020/0213852 A1).
 Regarding claim 3, Brugman and Nathan teach the limitations of claim 1.
Brugman and Nathan teach the limitations of claim 3 as follows:
The system of claim 1, wherein at least some of the plurality of member nodes are different vehicle computers, (Nathan; Para. [0036]: Creating a star network (i.e. first network) between lead vehicles and other vehicles (i.e. plurality of member nodes are different vehicle computers))
The same motivation to combine as in claim 1 is applicable to the instant claim.
Brugman and Nathan do not teach the limitations of claim 3 as follows:
wherein at least one of the plurality of member nodes is an infrastructure node.  
However, in the same field of endeavor, Obaidi discloses the limitations of claim 3 as follows:
wherein at least one of the plurality of member nodes is an infrastructure node.  (Obaidi; Para. [0065]: A network of vehicles and infrastructure communicating as nodes on a blockchain (i.e. infrastructure node))
Obaidi is combinable with Brugman and Nathan because all are from the same field of endeavor of vehicle network communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Brugman and Nathan to incorporate infrastructure as nodes in the vehicle network as in Obaidi in order to expand the functionality of the system by also including relevant road infrastructure in the vehicle communication network.

Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brugman (US 2020/0396787 A1) in view of Nathan (US 2007/0096892 A1), as applied to claims 1 and 16, further in view of Miller (US 2016/0117636 A1).
 Regarding claim 6, Brugman and Nathan teach the limitations of claim 1.
Brugman and Nathan teach the limitations of claim 6 as follows:
The system of claim 1, wherein the instructions to determine the first network comprises to: 
virtual links between the hub and spokes that include a mapping of the mesh network.  (Nathan; Paras. [0035]-[0036]: vehicles which communicate according to any number of standards and protocols and any number of communication mediums, such as short/long range wireless communications (i.e. virtual links which include a mapping of the mesh network) in a mesh network capable network)

Brugman and Nathan do not teach the limitations of claim 6 as follows:
designate the center node as a hub; 
designate the plurality of member nodes as spokes of the first network; and identify one or more virtual links between the hub and spokes 
However, in the same field of endeavor, Miller discloses the limitations of claim 6 as follows:
designate the center node as a hub; (Miller; Para. [0055]: A traditional hub and spoke or star network topology would include a vehicle (i.e. center node as a hub) communicating with an in-range network coordinator and retail center)
designate the plurality of member nodes as spokes of the first network; and (Miller; Para. [0055]: A traditional hub and spoke or star network topology would include a vehicle communicating with an in-range network coordinator and retail center (i.e. member nodes as spokes))
identify one or more virtual links between the hub and spokes (Miller; Para. [0055]: A traditional hub and spoke or star network topology would include a vehicle communicating with an in-range (i.e. identify one or more virtual links between the hub and spokes) network coordinator and retail center)
Miller is combinable with Brugman and Nathan because all are from the same field of endeavor of vehicle network communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Brugman and Nathan to incorporate the star topology of the 

Regarding claim 7, Brugman, Nathan and Miller teach the limitations of claim 6.
Brugman, Nathan and Miller teach the limitations of claim 7 as follows:
The system of claim 6, wherein the instructions to determine the first network comprises to: 
designate the at least one virtual node as a spoke of the first network; and (Miller; Para. [0055]: A traditional hub and spoke or star network topology would include a vehicle communicating with an in-range network coordinator and retail center (i.e. virtual node as a spoke))
identify a mapping of the hub and the virtual node (Miller; Para. [0055]: A traditional hub and spoke or star network topology would include a vehicle communicating with an in-range (i.e. identify a mapping of the hub and virtual node) network coordinator and retail center)
the virtual node using a long-range wireless communication protocol.  (Nathan; Paras. [0035]-[0036]: vehicles which communicate according to any number of standards and protocols and any number of communication mediums, such as short/long range wireless communications (i.e. long range wireless communication protocol) in a star network)
The same motivation to combine as in claim 6 is applicable to the instant claim.

Regarding claim 20, Brugman and Nathan teach the limitations of claim 16.

The method of claim 16, wherein determining the first network further comprises: 
virtual links between the hub and spokes that include a mapping of the mesh network; (Nathan; Paras. [0035]-[0036]: vehicles which communicate according to any number of standards and protocols and any number of communication mediums, such as short/long range wireless communications (i.e. virtual links which include a mapping of the mesh network) in a mesh network capable network)
the virtual node using a long-range wireless communication protocol. (Nathan; Paras. [0035]-[0036]: vehicles which communicate according to any number of standards and protocols and any number of communication mediums, such as short/long range wireless communications (i.e. long range wireless communication protocol) in a star network)
The same motivation to combine as in claim 1 is applicable to the instant claim.
Brugman and Nathan do not teach the limitations of claim 20 as follows:
designating the center node as a hub; 
designating the plurality of member nodes as spokes of the first network; 
identifying one or more virtual links between the hub and spokes; 
designating the at least one virtual node as a spoke of the first network; and 
identifying a mapping of the hub and the virtual node 
However, in the same field of endeavor, Miller discloses the limitations of claim 20 as follows:
designating the center node as a hub; (Miller; Para. [0055]: A traditional hub and spoke or star network topology would include a vehicle (i.e. center node as a hub) communicating with an in-range network coordinator and retail center)
designating the plurality of member nodes as spokes of the first network; (Miller; Para. [0055]: A traditional hub and spoke or star network topology would include a vehicle communicating with an in-range network coordinator and retail center (i.e. member nodes as spokes))
identifying one or more virtual links between the hub and spokes; (Miller; Para. [0055]: A traditional hub and spoke or star network topology would include a vehicle communicating with an in-range (i.e. identify one or more virtual links between the hub and spokes) network coordinator and retail center)
designating the at least one virtual node as a spoke of the first network; and (Miller; Para. [0055]: A traditional hub and spoke or star network topology would include a vehicle communicating with an in-range network coordinator and retail center (i.e. virtual node as a spoke))
identifying a mapping of the hub and the virtual node (Miller; Para. [0055]: A traditional hub and spoke or star network topology would include a vehicle communicating with an in-range (i.e. identify a mapping of the hub and virtual node) network coordinator and retail center)
Miller is combinable with Brugman and Nathan because all are from the same field of endeavor of vehicle network communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Brugman and Nathan to incorporate the star topology of the .

Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brugman (US 2020/0396787 A1) in view of Nathan (US 2007/0096892 A1), as applied to claims 1 and 16, further in view of Yang (US 2019/0251077 A1).
 Regarding claims 8 and 19, Brugman and Nathan teach the system of claim 1 and the method of claim 16.
Brugman and Nathan do not teach the limitations of claims 8 and 19 as follows:
after exchanging cryptographic data, use a gossip algorithm to disseminate a block of a blockchain to the plurality of member nodes.  
However, in the same field of endeavor, Yang discloses the limitations of claims 8 and 19  as follows:
after exchanging cryptographic data, use a gossip algorithm to disseminate a block of a blockchain to the plurality of member nodes.  (Yang; Para. [0044]: randomly selecting from the one or more consensus nodes to send a fetch request based on a gossip algorithm (i.e. use a gossip algorithm to disseminate a block of a blockchain to the plurality of member nodes))
Yang is combinable with Brugman and Nathan because all are from the same field of endeavor of network information communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Brugman and Nathan to incorporate the random selection of consensus nodes using a random gossip algorithm as in Yang in order to improve the 

Regarding claim 9, Brugman, Nathan and Yang teach the limitations of claim 8.
Brugman and Nathan teach the limitations of claim 9 as follows:
The system of claim 8, wherein using the gossip algorithm comprises: 
randomly selecting at least two of the plurality of member nodes for a pull message requesting blockchain data; and (Yang; Para. [0044]: randomly selecting from the one or more consensus nodes to send a fetch request in a blockchain network (i.e. pull message requesting blockchain data) based on a gossip algorithm (i.e. plurality of member nodes))
randomly providing at least two of the plurality of member nodes at least some of that blockchain data.  (Yang; Para. [0044]: randomly selecting from the one or more consensus nodes to send a fetch request based on a gossip algorithm to receive missing consensus messages (i.e. providing at least two of the plurality of member nodes at least some of the blockchain data))
The same motivation to combine as in claim 8 is applicable to the instant claim.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brugman (US 2020/0396787 A1) in view of Nathan (US 2007/0096892 A1), as applied to claim 1, further in view of Allen (US 2019/0320004 A1).
 Regarding claim 13, Brugman and Nathan teach the limitations of claim 1.
Brugman and Nathan do not teach the limitations of claim 13 as follows:
The system of claim 1, wherein the instructions further comprise to: receive compensation for storing the cryptographic data at the center node; disseminate compensation to the plurality of member nodes; or both.   
However, in the same field of endeavor, Allen discloses the limitations of claim 13 as follows:
The system of claim 1, wherein the instructions further comprise to: receive compensation for storing the cryptographic data at the center node; disseminate compensation to the plurality of member nodes; or both.  (Allen; Para. [0024]: Hosting nodes in a blockchain cryptocurrency network (i.e. storing the cryptographic data at the center node) in exchange for compensation for their resources (i.e. receive compensation)) 
Allen is combinable with Brugman and Nathan because all are from the same field of endeavor of network information communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Brugman and Nathan to incorporate compensation for computing resources used in maintaining a blockchain network as in Allen in order to expand the functionality of the system to incentivize contribution of computing resources to maintaining the blockchain network.

Prior Art Considered But Not Relied Upon
Ganesh (US 2021/0009365 A1) which teaches a system in which sensor detected physical objects are communicated in a vehicle network for autonomous or non-autonomous vehicle navigation based on the detected environment.
Kim (US 2020/0295957 A1) which teaches an Ethernet based vehicle network within which an event is detected and responded to in a first node of the network of interconnected vehicle nodes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.I.N./Examiner, Art Unit 2438

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438